Shaw, C. J.
The defendant insists, that the circumstances proved constituted a contract between these parties, that Connor should work for the defendant at the same rate, at which he had been doing similar work for Townsend ; and that Hackley should pay Connor at the same rate of wages, which Townsend had been paying him. These circumstances were, that Townsend, as a contractor on the Western Railroad, had been engaged in a large job ; that he assigned his contract to Hackley, who undertook to complete the job ; that the plaintiff had been at work for Townsend as his superintendent, at $ 30 per month ; and, without any express agreement as to terms, went on to perform the same services for the defendant.
We cannot say that these circumstances in law constitute an implied contract, between these parties, the one to work at $30, and the other to pay $30 per month. It was the common case of one person performing services for another without any stipu.ation as to price ; in which case the law implies a contract to pay what the person performing the services deserves to have. The circumstances detailed constitute very strong evidence of *615" the understanding of the parties, as to the value of the services ; but as evidence they were rightly left to the jury, with proper directions. Most if not ail the cases cited are cases where there was a privity between the parties. As where a tenant holds over, the law implies a contract to pay rent at the same rate. This might even be the case, if the estate were transferred by the landlord ; because the rent would pass as incident to the reversion, and the transfer of the estate would constitute a privity between the purchaser and the lessee. But the assignment of the company’s contract from Townsend to Hackley constituted no privity, in fact, or in law, between Hackley and Townsend’s former superintendent, or other persons employed. Neither would have any claim upon the other, but by virtue of some new contract, express or implied. The only question here is, whether the directions were right in point of law. The court being of opinion that they were, the exceptions are overruled.

Judgment on the verdict.